ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-006, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), PAUL STEPHEN BEAT-TY of SPRING LAKE, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of three months based on his conviction in the Superior Court, Monmouth County of violation of N.J.S.A 2C:12-10(b), conduct that violates RPC 8.4(e) (criminal act that reflects adversely on lawyer’s honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that PAUL STEPHEN BEATTY is suspended from the practice of law for a period of three months and until *154the further Order of the Court, effective August 13, 2008; and it is further •
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RFC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.